          Case 18-03154 Document 92 Filed in TXSB on 12/11/19 Page 1 of 9



                         UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                              §
IN RE:                                        §   Bankruptcy No. 13-30519
                                              §
STEPHANIE HENRY                               §
                                              §   CHAPTER 13
         Debtor                               §
                                              §
                                              §
                                              §
STEPHANIE HENRY, and FRANK PETER              §
DeSANTIS on behalf of themselves and all      §
others similarly situated,                    §
                                              §
         Plaintiffs,                          §
                                              §   Adversary No. 18-03154
v.                                            §
                                              §
EDUCATIONAL FINANCIAL SERVICES,               §
A DIVISION OF WELLS FARGO BANK,               §
N.A.,                                         §
                                              §
         Defendant.

DEFENDANT EDUCATIONAL FINANCIAL SERVICES’ MOTION TO STAY AND TO
     COMPEL ARBITRATION WITH RESPECT TO PLAINTIFF DeSANTIS


         This motion seeks an order that may adversely affect you. If you oppose the
         motion, you should immediately contact the moving party to resolve the
         dispute. If you and the moving party cannot agree, you must file a response
         and send a copy to the moving party. You must file and serve your response
         within 21 days of the date this was served on you. Your response must state
         why the motion should not be granted. If you do not file a timely response,
         the relief may be granted without further notice to you. If you oppose the
         motion and have not reached an agreement, you must attend the hearing.
         Unless the parties agree otherwise, the court may consider evidence at the
         hearing and may decide the motion at the hearing.

         Represented parties should act through their attorney.




DEFENDANT’S MOTION TO COMPEL ARBITRATION WITH RESPECT
TO PLAINTIFF DeSANTIS                                                                  – Page 1
        Case 18-03154 Document 92 Filed in TXSB on 12/11/19 Page 2 of 9



TO THE HONORABLE DAVID R. JONES, BANKRUPTCY JUDGE:

       Defendant Educational Financial Services, a division of Wells Fargo Bank, N.A., (“Wells

Fargo”), files this Motion to Stay and to Compel Arbitration (the “Motion”) pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6), Federal Rule of Bankruptcy Procedure 7012, and

Sections 3 and 4 of the Federal Arbitration Act with respect to Plaintiff Frank Peter DeSantis

(“DeSantis”) and states as follows:

                                      I.   INTRODUCTION

       Wells Fargo remains mindful of the Court’s prior ruling related to arbitration of Plaintiff

Stephanie Henry’s claims. (See Doc. No. 41). The Court’s opinion was, of course, affirmed by a

panel of the Fifth Circuit on October 17, 2019. However, Wells Fargo has filed a petition for

rehearing en banc, continues to evaluate further appellate remedies, and asserts that the Fifth

Circuit’s opinion cannot be reconciled with Epic Systems Corp. v. Lewis, 138 S.Ct. 1612 (May

21, 2018). Like Plaintiff Henry, DeSantis is subject to a broad arbitration agreement with Wells

Fargo. Therefore, while Wells Fargo’s appeal remains pending, Wells Fargo asserts this Motion

in order to preserve its right to arbitrate. Wells Fargo further states it will withdraw this Motion

upon conclusion of its appeals should the current decision remain in effect.




DEFENDANT’S MOTION TO COMPEL ARBITRATION WITH RESPECT
TO PLAINTIFF DeSANTIS                                                                       – Page 2
         Case 18-03154 Document 92 Filed in TXSB on 12/11/19 Page 3 of 9



                                 II.     FACTUAL BACKGROUND

       DeSantis co-signed a “Wells Fargo Collegiate Loan: Loan Request / Consumer Credit

Agreement” (“Credit Agreement”) dated September 30, 2014. The borrower under the Credit

Agreement, Arthur Winkelstern, obtained the loan to attend ATP Flight School, which DeSantis

alleges is not a Title IV accredited institution. (Doc. No. 88 ¶¶ 32-35). The Credit Agreement,

which is attached hereto as Exhibit A, contains a detailed arbitration clause on page 6, requiring

arbitration of any dispute, including “statutory, common law, and equitable claims.” (Ex. A, ¶

P). The arbitration agreement also includes an express waiver of trial by judge or jury and a

waiver of any right to act as a class representative. (Id.).

       On January 15, 2019, DeSantis filed a petition for relief under Chapter 7 of the United

States Bankruptcy Code in this Court initiating Case No. 19-20010 (the “Bankruptcy Case”).

DeSantis scheduled Wells Fargo as an unsecured creditor for a student loan in the amount of

$78,092.00. (Bankr. Doc. 1, Sch. E/F). DeSantis did not seek or obtain an “undue hardship”

discharge of the debt to Wells Fargo.

       On May 7, 2019, the Court entered an “Order of Discharge” pursuant to 11 U.S.C. § 727

(the “Discharge Order”). (Bankr. Doc. 16; Doc. 88 ¶ 38). The Discharge Order specifically

notes that “[s]ome debts are not discharged” and provides an example of “debts for most student

loans.” (Bankr. Doc. 16).

                          III.         ARGUMENTS AND AUTHORITIES

       This Court should stay these proceedings and compel arbitration in light of DeSantis’

agreement to arbitrate. Wells Fargo briefed these matters more extensively in its motion to

compel arbitration with respect to Ms. Henry but provides an abbreviated discussion below for

the Court’s convenience. (See Doc. No. 10).


DEFENDANT’S MOTION TO COMPEL ARBITRATION WITH RESPECT
TO PLAINTIFF DeSANTIS                                                                     – Page 3
         Case 18-03154 Document 92 Filed in TXSB on 12/11/19 Page 4 of 9



       The Fifth Circuit has noted that “the FAA directs courts rigorously to enforce agreements

to arbitrate, even if a party opposing arbitration is asserting a statutory claim.” In re Gandy, 299

F.3d 489, 494 (5th Cir. 2002) (citing Shearson/American Express, Inc. v. McMahon, 482 U.S.

220, 226–27 (1987)). “A court must stay its proceedings if it is satisfied that an issue before it is

arbitrable under the agreement.” Id. (citing 9 U.S.C. § 3; McMahon, 482 U.S. at 226). This

Court should find the present dispute subject to arbitration because the Supreme Court’s decision

in Epic Systems Corp. v. Lewis provides no basis to deny arbitration based on an exercise of

discretion and because DeSantis broadly agreed to arbitrate any claims related to the Credit

Agreement. Moreover, the very question of arbitrability must go to an arbitrator.

A.     The Court should follow the Supreme Court’s opinion in Epic Systems and order
       arbitration.

       The Supreme Court’s most recent decision regarding arbitration cannot be squared with

Fifth Circuit authority providing discretion to deny arbitrability of bankruptcy-related claims. In

Epic Sys. Corp. v Lewis, 138 S.Ct. 1612 (May 21, 2018), the Court elaborated on the kind of

conflict that must exist between the FAA and another statute, such as the Bankruptcy Code, in

order to preclude arbitration of claims under that statute. The Court held that a “party seeking to

suggest that two statutes cannot be harmonized, and that one displaces the other, bears the heavy

burden of showing a clearly expressed congressional intention that such a result should follow.”

Epic Sys., 138 S.Ct. at 1624 (citation and internal quotations omitted). “The intention must be

‘clear and manifest.’”    Id. (quoting Morton v. Mancari, 417 U.S. 535, 551 (1974)).              In

approaching a claimed conflict, there is a strong presumption that repeals by implication are

disfavored. Id.




DEFENDANT’S MOTION TO COMPEL ARBITRATION WITH RESPECT
TO PLAINTIFF DeSANTIS                                                                        – Page 4
          Case 18-03154 Document 92 Filed in TXSB on 12/11/19 Page 5 of 9



        Contrary to this authority and despite the fact that the Bankruptcy Code contains not a

scrap of text to evidence a “clearly expressed congressional intention” regarding arbitration1, the

Fifth Circuit long ago established a discretionary standard for determining the arbitrability of

bankruptcy-related disputes. Epic Sys., 138 S.Ct. at 1624; see In re National Gypsum Co., 118

F.3d 1056, 1069 (5th Cir. 1997). In the appeal from this Court’s denial of Wells Fargo’s prior

motion to compel, the Fifth Circuit panel followed National Gypsum, indicating it was required

to do so under the rule of orderliness. Henry v. Educational Financial Service, a Division of

Wells Fargo Bank, N.A. (In re Henry), Case No. 18-20809 at 6 (Oct. 17, 2019). The Fifth Circuit

panel found no “unequivocal direction” in Epic Systems that would require overturning its

precedent. Id. at 7. However, Wells Fargo asserts Epic Systems leaves no discretion to deny

arbitrability of disputes on policy grounds absent a clear Congressional command, and therefore

Wells Fargo continues to pursue appellate remedies.                   DeSantis must submit his claims to

arbitration under the Credit Agreement and Epic Systems.

B.      DeSantis agreed to arbitrate this dispute.

        In determining whether parties must arbitrate a dispute, a court should evaluate whether

the parties have agreed to arbitration and, if so, whether “any federal statute or policy renders the

claims non-arbitrable.” Sherer v. Green Tree Serv., LLC, 548 F.3d 379, 381 (5th Cir. 2008)

(citation and internal quotations omitted).              Here, there is no question DeSantis agreed to

arbitrate any “Dispute” under the plain language of the Credit Agreement. Ex. A, ¶ P.




1
 See Whiting-Turner Contracting Co. v. Elec. Mach. Enters., Inc. (In re Elec. Mach. Enters., Inc.), 479 F.3d 791,
796 (11th Cir. 2007); Mintze v. Am. Gen. Fin. Servs., Inc. (In re Mintze), 434 F.3d 222, 231 (3d Cir. 2006).


DEFENDANT’S MOTION TO COMPEL ARBITRATION WITH RESPECT
TO PLAINTIFF DeSANTIS                                                                                      – Page 5
        Case 18-03154 Document 92 Filed in TXSB on 12/11/19 Page 6 of 9



C.     Any question about the scope of the arbitration agreement or the arbitrability of
       any claim should itself be presented to an arbitrator.

       Under the FAA, “parties can agree to arbitrate ‘gateway’ questions of ‘arbitrability,’ such

as whether the parties have agreed to arbitrate or whether their agreement covers a particular

controversy.” Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 68-69 (2010). “An agreement

to arbitrate a gateway issue is simply an additional, antecedent agreement the party seeking

arbitration asks the federal court to enforce, and the FAA operates on this additional arbitration

agreement just as it does on any other.” Id. at 70.

       “Just as the arbitrability of the merits of a dispute depends upon whether the parties

agreed to arbitrate that dispute. . . , so the question ‘who has the primary power to decide

arbitrability’ turns upon what the parties agreed about that matter.” First Options of Chi., Inc. v.

Kaplan, 514 U.S. 938, 943 (1995) (citations omitted).         In Kubala v. Supreme Production

Services, Inc., 830 F.3d 199 (5th Cir. 2016), the Fifth Circuit provided an in-depth explanation of

who decides what issues when a contract includes an arbitration provision. The court reasoned

that the enforcement of an arbitration agreement involves two analytical steps: first, the question

of contract formation—“whether the parties entered into any arbitration agreement at all,” id. at

201 (emphasis omitted); and second, a question of contract interpretation—the determination

whether a “claim is covered by the arbitration agreement.” Id. Where an arbitration agreement

contains a delegation clause, the second analytical step is for the arbitrator, not the court. Id.

Courts, however, “will not assume that the parties agreed to arbitrate arbitrability ‘[u]nless the

parties clearly and unmistakably provide otherwise.’”          Petrofac, Inc. v. DynMcDermott

Petroleum Operations Co., 687 F.3d 671, 675 (5th Cir. 2012) (quoting AT & T Techs., Inc. v.

Commc’ns Workers of Am., 475 U.S. 643, 649, (1986)). Incorporating rules from an arbitration



DEFENDANT’S MOTION TO COMPEL ARBITRATION WITH RESPECT
TO PLAINTIFF DeSANTIS                                                                       – Page 6
         Case 18-03154 Document 92 Filed in TXSB on 12/11/19 Page 7 of 9



service provider that, in turn, delegate the question of arbitrability to the arbitrator clearly and

unmistakably expresses the parties’ intent to leave the question of arbitrability to the arbitrator.

Petrofac, 687 F.3d at 675.

       Here, the Credit Agreement provides that arbitration shall proceed in accordance with the

Commercial Arbitration Rules of the American Arbitration Association. Ex. A. The rules of the

AAA provide that the arbitrator is to decide questions of arbitrability.        AAA Commercial

Arbitration Rule 7; see also AAA Consumer Arbitration Rule 14(a). Additionally, the arbitration

agreement itself requires that “the Arbitrator shall decide any dispute regarding the enforceability

of this Arbitration Agreement.” (Ex. A ¶ P(2)). Therefore, any dispute over arbitrability must go

to an arbitration panel.

       WHEREFORE, Wells Fargo respectfully prays that this Court enter an order compelling

arbitration with respect to DeSantis, and grant Wells Fargo such other relief in equity or law to

which it shows itself entitled.




DEFENDANT’S MOTION TO COMPEL ARBITRATION WITH RESPECT
TO PLAINTIFF DeSANTIS                                                                       – Page 7
      Case 18-03154 Document 92 Filed in TXSB on 12/11/19 Page 8 of 9



     Dated: December 11, 2019.    Respectfully submitted,

                                  /s/ Thomas A. Connop
                                  Robert T. Mowrey
                                    Texas Bar No. 14607500
                                  Thomas A. Connop
                                    Texas Bar No. 04702500
                                  LOCKE LORD LLP
                                  2200 Ross Avenue, Suite 2800
                                  Dallas, Texas 75201
                                  (214) 740-8000 (Telephone)
                                  (214) 740-8800 (Facsimile)
                                  rmowrey@lockelord.com
                                  tconnop@lockelord.com

                                  Bradley C. Knapp
                                   Texas Bar No. 24060101
                                  LOCKE LORD LLP
                                  601 Poydras Street, Suite 2660
                                  New Orleans, Louisiana 70130
                                  (504) 558-5210 (Telephone)
                                  (504) 910-6847 (Facsimile)
                                  bknapp@lockelord.com

                                  Kurt L. Krolikowski
                                   Texas Bar No. 24074548
                                  LOCKE LORD LLP
                                  600 Travis Street, Suite 2800
                                  Houston, Texas 77002
                                  (713) 226-1200 (Telephone)
                                  (713) 223-3717 (Facsimile)
                                  KKrolikowski@lockelord.com

                                  ATTORNEYS FOR DEFENDANT, EDUCATIONAL
                                  FINANCIAL SERVICES, A DIVISION OF WELLS
                                  FARGO BANK, N.A.




DEFENDANT’S MOTION TO COMPEL ARBITRATION WITH RESPECT
TO PLAINTIFF DeSANTIS                                                   – Page 8
           Case 18-03154 Document 92 Filed in TXSB on 12/11/19 Page 9 of 9



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 11th day of December 2019, a copy of the

above and foregoing was served either electronically by the Clerk of the Court or by electronic

mail to:

      Adam Corral                                     Jason W. Burge
      CORRAL TRAN SINGH, LLP                          Kathryn J. Johnson
      1010 Lamar St., Ste., 1160                      FISHMAN HAYGOOD L.L.P.
      Houston, TX 77002                               201 St. Charles Avenue, 46th Floor
                                                      New Orleans, Louisiana 70170-4600


      Austin Smith                                    Lynn E. Swanson
      SMITH LAW GROUP                                 JONES, SWANSON, HUDDELL &
      3 Mitchell Place                                GARRISON, L.L.C.
      New York, New York 10017                        601 Poydras Street, Suite 2655
                                                      New Orleans, Louisiana 70130

      Joshua B. Kons                                  George F. Carpinello
      LAW OFFICE OF JOSHUA B. KONS, LLC               Adam R. Shaw
      939 West North Avenue, Suite 750                Robert C. Tietjen
      Chicago, IL 60642                               BOIES SCHILLER FLEXNER LLP
                                                      30 South Pearl St., 11th Floor
                                                      Albany, NY 12207


                                           /s/ Thomas A. Connop
                                           Thomas A. Connop




DEFENDANT’S MOTION TO COMPEL ARBITRATION WITH RESPECT
TO PLAINTIFF DeSANTIS                                                                  – Page 9
